Citation Nr: 0815063	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-10 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1956 to 
October 1958.

This appeal to the Board of Veterans Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDING OF FACT

The most persuasive evidence of record indicates the veteran 
did not experience tinnitus during service or for many years 
after his discharge, and that his current tinnitus is 
unrelated to his military service - including noise 
exposure.


CONCLUSION OF LAW

The veteran's bilateral tinnitus was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claim file reveals compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq (West 
2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The duty to notify was accomplished 
by way of a VCAA letter from the RO to the veteran dated in 
January 2005.  The RO issued that letter before initially 
adjudicating his claim in the March 2005 decision on appeal.  
That January 2005 letter effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by informing the 
veteran of any information and evidence not of record:

(1) that is necessary to substantiate his claim;
(2) that VA will seek to provide;
(3) that he is expected to provide; and
(4) asking that he provide any evidence in his possession 
pertaining to the claim.

See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

It equally deserves mentioning that a more recent March 2006 
letter from the RO further advised the veteran that a 
downstream disability rating and an effective date will be 
assigned if service connection is granted.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  And after 
providing that additional VCAA notice, the RO subsequently 
went back and readjudicated his claim in the September 2006 
supplemental statement of the case (SSOC) - including 
addressing any additional evidence received in response to 
that additional notice.  This is important to point out 
because the Federal Circuit Court and Veterans Claims Court 
have recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and arranged for a VA 
examination in February 2005.  Therefore, the Board is 
satisfied the RO has made reasonable efforts to obtain any 
identified medical records.  

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in a disability compensation (service connection) claim, VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service 
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).

There is sufficient evidence already on file to fairly decide 
the veteran's appeal, such that another VA examination would 
serve no constructive purpose.  See, e.g., Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The existence of a current 
disability and indications of acoustic trauma during service 
are acknowledged.  His claim, however, is deficient in 
establishing the required etiological link between his 
current tinnitus and his 
in-service injury.  The rather recent February 2005 VA 
compensation examination addressed this determinative issue, 
and the medical nexus opinion obtained from that evaluation 
unfortunately was unfavorable.  So there is more than enough 
competent medical evidence already of record to decide his 
claim on appeal.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection for 
Tinnitus

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 
3.306.

Service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2007); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service, (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  
38 C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

Analysis

The veteran's current bilateral tinnitus disorder was not 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1131, 1153, 5107; 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2007).  Tinnitus is "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking."  Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  

The veteran asserts that his tinnitus is attributable to 
"extreme noise exposure" from weapons trainings that he 
both engaged in and supervised during his military service.  
He said that he fired, and stood directly next to others who 
fired, assorted weapons, including machine guns and rocket 
launchers, for eight to ten hours per day.  And he adds that 
he did not have hearing protection while exposed to noise 
levels he estimates at 155 to 180 decibels.  He also says his 
tinnitus has persisted since service.  See his January 2005 
claim (VA Form 21-526), April 2005 notice of disagreement 
(NOD), and March 2006 substantive appeal (VA Form 9).

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is proof of the existence of a 
current disability.  Boyer, 210 F.3d at 1353;  Brammer, 3 
Vet. App. at 225.  Two audiologists have noted current 
periodic tinnitus in both ears, as recorded in the respective 
findings of the January 2005 private audiological examination 
by Mr. A., and the February 2005 VA audiological compensation 
examination.  Thus, there is no disputing the veteran 
currently has tinnitus.  Consequently, the determinative 
issue is whether this condition is somehow attributable to 
his military service - and, in particular, to the noise 
exposure, i.e., acoustic trauma, he mentions.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

But as for evidence of this condition during service, a 
review of the veteran's service medical records (SMRs) shows 
no mention of any complaint, treatment, or diagnosis of 
bilateral tinnitus while in the military.  Tinnitus, however, 
is the type of subjective symptom capable of lay observation.  
So his assertions of experiencing "extreme noise exposure" 
while undergoing and supervising weapons training may provide 
satisfactory lay evidence of service incurrence of acoustic 
trauma, especially as this is supported by three consecutive 
treatments for acute pain and inflammation of his left 
eardrum in August 1958.  

The fact remains, though, that none of the veteran's service 
medical records makes any reference to tinnitus, such as 
ringing, buzzing, roaring, or clicking in either ear.  He 
also had normal hearing throughout his period of service, 
including at the time of his separation examination in 
October 1958.  The lack of a hearing loss disability in 
service is significant because, although hearing loss and 
tinnitus are separate disabilities, medical treatises 
indicate the cause of tinnitus can usually be determined by 
finding the cause of the associated hearing loss.  See, e.g., 
Harrison's Principles of Internal Medicine 178 (Anthony S. 
Fauci et al. eds., 14th ed. 1998).  The lack of complaints of 
tinnitus and the lack of objective evidence of 
hearing loss during service provide highly probative evidence 
against the claim.  See Struck v. Brown, 9 Vet. App. 145, 147 
(1996).  Consequently, even considering the evidence of in-
service acoustic trauma, there is no indication the veteran 
had complaints of tinnitus while in service, as a consequence 
of that trauma, or the he received a diagnosis of this 
condition at any time while in service.

Indeed, the record shows that the first documented complaints 
of tinnitus were not until a January 2005 private 
audiological examination, nearly half a century after the 
veteran's separation from active duty.  This 47-year lapse 
between service and the first documented complaints of 
tinnitus provides compelling evidence against his claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service, 
which resulted in any chronic or persistent disability).

There is also competent medical evidence of record 
discounting any notion that the veteran's current tinnitus is 
related to or dates back to his military service.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Specifically, the February 2005 VA compensation 
examiner determined the veteran's current tinnitus is not as 
likely as not caused by military noise exposure.  This 
opinion against establishing nexus is entitled to a lot of 
probative weight because it is based on a personal 
examination of the veteran and independent review of the 
record.  It therefore has the proper factual foundation.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  And despite noting the veteran's reports of 
occasional bilateral tinnitus, the January 2005 private 
audiological examination report from Mr. A. found that the 
veteran's noise exposure during his military career was 
insufficient "to cause a marked hearing problem."  This is 
further evidence against his claim, especially since the 
February 2005 VA examiner was able to review the January 2005 
private examination finding before making a conclusion on the 
etiology of the veteran's current bilateral tinnitus 
disorder.

The Board is mindful of the conflicting opinion of the June 
2005 Veterans Service Office private physician, Dr. W., who 
opined that the veteran's noise exposure in the military is 
"more likely than not" the "primary factor" in causing a 
current problem of ringing in his ears.  As a whole, the 
Board finds that this latter opinion is entitled to limited 
probative weight as the facts in this case do not support Dr. 
W.'s finding.

The VA compensation examiner's opinion to the contrary is 
simply more probative and credible.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); Owens, 7 Vet. App. at 433.  
The VA compensation examiner conducted a comprehensive 
audiological examination of the veteran to determine the 
etiology of his bilateral tinnitus disorder.  This included a 
thorough interview and physical audiology examination.  The 
VA compensation examiner reviewed the veteran's claim file, 
but apparently did not have the veteran's service medical 
records (SMRs) available in the C-file to review.  However, 
the VA compensation examiner did have available to him to in 
the C-file all documented post-service complaints, 
treatments, and diagnoses for the veteran's bilateral 
tinnitus disorder, which significantly only began the prior 
month, in January 2005.  Indeed, the veteran himself admitted 
that the onset of his tinnitus disorder was 10 years prior to 
that examination, which, if indeed true, would date back to 
approximately 1995, still nearly 37 years after separating 
from the military.  A reference to his work in the 
construction industry for 30 years, which he contests due to 
his office-setting work in the industry, did not appear to be 
as crucial to the finding as his long absence of any 
treatment history and late post-service onset.  See his NOD 
dated in April 2005 and his substantive appeal dated in March 
2006.  Thus, there was more than adequate basis for the VA 
compensation examiner to make the negative opinion as to 
nexus to military service.

In contrast, Dr. W. appears to have issued a somewhat 
speculative opinion of a nexus to service based primarily, if 
not solely, on the veteran's reported histories in his 
January 2005 claim's supporting statement and his April 2005 
NOD.  Dr. W., unlike the VA compensation examiner, did not 
appear to perform a thorough interview of the veteran.  
However, he did note that the January 2005 private audiology 
examination had shown high frequency loss.  Aside from those 
few noted documents, it appears Dr. W. was unable to review 
the veteran's entire claim file.  Like the VA examiner, Dr. 
W. also did not personally review the veteran's SMRs, 
indicating, instead, that he had reviewed the veteran's 
narrative of his military history as reported on statements 
in support of his claim (i.e., VA Forms 21-4138) dated in 
January and April 2005.

Dr. W acknowledged that the veteran's advanced age may be a 
contributing factor in his current hearing loss, and 
presumably his tinnitus as well, although also noting that 
noise exposure in the military was the primary factor.  The 
Court has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the veteran, and 
that the critical question is whether that history was 
accurate and credible.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005) and Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  The holdings in these cases were 
partly in response to the prior holding in LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), indicating that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
Here, Dr. W. relied on the veteran's self-reported history in 
his January and April 2005 statements in support of his 
claim, alleging that his hearing had progressively 
deteriorated since leaving the military.  But this assertion, 
which also alleges that his tinnitus has been a problem since 
separating from the military in 1958, is simply not credible 
because there is no documented history of post-service 
complaints or treatment for tinnitus for nearly half a 
century after his discharge from the military.  And the 
veteran's statements concerning the onset of his tinnitus are 
inconsistent.  In fact, he admitted to the VA compensation 
examiner that the onset of his tinnitus was not until 
approximately 1995, although he indicates in his claim that 
he has had ear impairments since his separation from service.  


Therefore, the Board does not find this nexus opinion from 
Dr. W. to be competent and credible in that the record 
evidences no complaint, diagnosis, or treatment of bilateral 
tinnitus either in service or until some 47 years after 
service, until January 2005.  See again Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See also 38 C.F.R.§ 
3.159(a)(2).

So all this considered, the Board finds that the June 2005 
opinion of Dr. W. is of limited probative value compared to 
the February 2005 VA compensation examiner's opinion to the 
contrary.

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
497.  Again, there is no history of complaint, treatment, or 
diagnosis of the veteran's current bilateral tinnitus 
disability either in service or for many years after.  
Overall, the evidence of record does not support his claim.  

Unfortunately, the veteran's contentions in support of his 
claim are significantly outweighed by the medical evidence of 
record, which shows that he first reported tinnitus nearly 
half a century after service.  Barr, 21 Vet. App. at 305.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for bilateral 
tinnitus, so there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for bilateral tinnitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


